Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Bank and Thrift Opportunity Fund Shareholder meeting On March 31, 2008, the Annual Meeting of the Fund was held to elect two Trustees. Proxies covering 80,144,916 shares were voted at the meeting. The shareholders elected the following Trustees to serve until successors are duly elected and qualified. The votes were tabulated as follows: WITHHELD FOR AUTHORITY James F. Carlin 73,640,980 6,503,935 (common shares) William H. Cunningham 73,494,272 6,650,643 (common shares)
